____________

                                      No. 95-1255
                                     ____________


Michael Aucutt,                           *
                                          *
                    Appellant,            *
                                          *
         v.                               *
                                          *
Six Flags Over Mid-America,               *
Inc., a Missouri corporation              *
in good standing,                         * Appeal from the United States
                                          * District Court for the
                    Appellee.             * Eastern District of Missouri
                                          *
----------------    *
                                          *
Equal Employment Advisory                 *
Council,                                  *
                                          *
                    Amicus Curiae.        *

                                     ____________

                        Submitted:    November 16, 1995

                           Filed:      June 5, 1996
                                     ____________

Before McMILLIAN, FLOYD R. GIBSON, and LOKEN, Circuit Judges.
                              ____________


McMILLIAN, Circuit Judge.


         Michael Aucutt appeals from a final judgment entered in the United
States District Court1 for the Eastern District of Missouri           granting
summary judgment in favor of Six Flags over Mid-America, Inc. (Six Flags).
Aucutt v. Six Flags Over Mid-America, Inc., 869 F. Supp. 736, 744 (E.D. Mo.
1994).    For reversal, plaintiff argues the district court erred in holding
that (1) plaintiff had failed




          1
       The Honorable Steven N. Limbaugh, United States District
Judge for the Eastern District of Missouri.
to establish a prima facie case on his Age Discrimination in Employment Act
(ADEA) claim or, in the alternative, had failed to rebut the legitimate,
nondiscriminatory reason for his termination proffered by defendant and (2)
plaintiff had failed to establish a prima facie case of disability
discrimination in violation of the Americans with Disabilities Act (ADA).
For the reasons discussed below, we affirm the judgment of the district
court.


                              I.   Background


      After a career in the United States Army, Aucutt was hired by Six
Flags in April 1990 as a seasonal security guard at its amusement park in
Eureka, Missouri.   At the time he was hired, Aucutt was 41 years old.     In
May 1990, Six Flags made Aucutt a full-time security guard.     His duties in
this position included patrolling the amusement park and its parking lot.
Aucutt held this position until October 1992, when he was discharged, at
the age of 44.


      During his employment at Six Flags, Aucutt was diagnosed with high
blood pressure, angina, and coronary artery disease.       He informed his
supervisors at Six Flags of these medical conditions.   In July 1991, Aucutt
became ill while at work.   He was transported to a hospital, treated for
high blood pressure and released after several days.    He returned to work
approximately three weeks later with a doctor’s statement releasing him for
work and stating that he should not lift more than twenty-five pounds.
Aucutt alleges that when he returned to work, Tom Robertson, the vice-
president of Six Flags, initially told him that he would be discharged but
later informed him that he would not be discharged after all.    Aucutt also
alleges that on the same day, Keith Hendricks, the Admissions Supervisor,
told him that the “insurance people did not want him back [at]. . . work.”
Joint App. 45-46.   Six Flags denies these allegations.   It is undisputed,
however, that Six Flags refused Aucutt’s repeated requests to be allowed
to drive air-conditioned




                                    -2-
vehicles on warm days.      Six Flags was also aware that Aucutt could not
perform a “streams course,” a mandatory employee obstacle course, without
experiencing severe pain.


        At the end of the 1992 season, William Haviluk, the General Manager
of the Six Flags in Eureka reviewed the park’s operating results and
decided to engage in a reduction-in-force (RIF) at the park.              Haviluk
implemented layoffs which affected several of the park’s departments.          He
directed Mike Chilovich, the Manager of Security, to reorganize the
Security Department.    It was decided that three security positions (two
sergeants and one officer) would be eliminated as part of the RIF.             In
October 1992, after evaluating the officers and sergeants under his
supervision,    Chilovich   concluded    that   Aucutt   would   be   terminated.
Chilovich Aff. ¶ 12.   According to Chilovich, Aucutt was selected because
of his low productivity and abrasive, “militaristic” attitude towards park
patrons.    For example, on one occasion Aucutt had made patrons perform
push-ups in the parking lot; he had also conducted several unauthorized
searches of patrons’ vehicles for liquor.       Chilovich Aff. ¶ 7-8.    Although
Chilovich had not personally observed these incidents, he did counsel
Aucutt about his negative attitude at work.        In February 1992, Chilovich
specifically informed Aucutt that a failure to improve his work attitude
would result in termination.    Chilovich Aff. ¶ 11.      However, according to
Six Flags, Aucutt continued to demonstrate an abrasive demeanor while on
duty.


        When Chilovich recommended Aucutt for layoff in October 1992 as part
of the RIF, Haviluk concurred.     At the time of his layoff, Aucutt was 44
years old and the oldest uniformed security officer at the park.            Eight
months later, following the termination of another uniformed security
officer, a long-term Six Flags employee below the age of 40 was transferred
into the Security Department as a uniformed security officer.




                                        -3-
       After exhausting his administrative remedies, Aucutt instituted the
present action on September 24, 1993, in the United States District Court
for    the    Eastern    District       of     Missouri,    alleging     his     layoff    was
discriminatorily        based   upon    his    age   and   his   medical    conditions,     in
violation of the ADEA and ADA, respectively.                    On December 6, 1994, upon
motion by Six Flags, the district court entered summary judgment in favor
of Six Flags, holding that Aucutt had failed to establish a prima facie
case of discrimination under either the ADEA or the ADA.                         Further, the
district court found that even if Aucutt had established a prima facie case
of    age    discrimination,      he     had    failed     to    rebut     the    legitimate,
nondiscriminatory reasons for his layoff articulated by Six Flags.                        Slip
op. at 12-13, 19.        This timely appeal followed.


                                       II.    Discussion


       A.      Standard of Review


       We review a grant of summary judgment de novo. The question before
the district court, and this court on appeal, is whether the record, when
viewed in the light most favorable to the non-moving party, shows that
there is no genuine issue as to any material fact and that the moving party
is entitled to summary judgment as a matter of law.                 Fed. R. Civ. P. 56(c);
see, e.g., Celotex Corp. V. Catrett, 477 U.S. 317, 322-23 (1986); Anderson
v. Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986); Get Away Club, Inc.
v. Coleman, 969 F.2d 664, 666 (8th Cir. 1992); St. Paul Fire & Marine
Insurance Co. v. FDIC, 968 F.2d 695, 699 (8th Cir. 1992).                          Where the
unresolved issues are primarily legal rather than factual, summary judgment
is particularly appropriate.            Crain v. Board of Police Comm’rs, 920 F.2d
1402, 1405-06 (8th Cir. 1990).




                                               -4-
        B.      ADEA Claim


        On appeal, Aucutt contends that the district court erred in granting
summary judgment in favor of Six Flags on his ADEA claim            for three
reasons.      First, he argues the district court failed to apply the proper
standard for determining whether a motion for summary judgment should be
granted.      According to Aucutt, the district court neither viewed the facts
in the light most favorable to him as the non-movant, nor resolved
evidentiary conflicts in his favor.       Second, Aucutt argues the district
court erroneously concluded that he had failed to establish a prima facie
case of age discrimination in violation of the ADEA or, alternatively, that
he had failed to rebut the legitimate, nondiscriminatory reason for his
layoff articulated by Six Flags.          Finally, Aucutt maintains that
statements       in   Chilovich’s      affidavit   describing     Six   Flags’
nondiscriminatory reason for its selection of Aucutt for discharge
were improperly credited by the district court, because these
statements were not based on Chilovich’s personal knowledge, as
required by Fed. R. Civ. P. 56(e).            We consider each argument in
turn.


        1.      Standard of Review Employed by District Court


        Aucutt first argues that the district court, in considering
Six Flags’ motion for summary judgment, failed to review the facts
in a light most favorable to him, the party opposing the motion,
and give him the benefit of all reasonable inferences supported by
the facts.        See Didier v. J.C. Penney Co., 868 F.2d 276, 279-80
(8th Cir. 1989).             More particularly, Aucutt contends that the
district court, in considering his performance evaluations, gave
undue        weight   to     the   portions   describing    his    “negative,
militaristic” attitude but failed to give sufficient weight to the
portions stating that he had “made progress as a security officer.”
Appellant’s Add. 11; Joint App. 65.            He also maintains that the
district court improperly disregarded the statements allegedly made

                                       -5-
by Robertson and Hendricks in July 1991 as evidence of age-based
discriminatory animus.


       Plaintiff’s       arguments   are    without     merit.        Although    the
district court was required to consider all facts in the light most
favorable to Aucutt, it was not required to ignore undisputed
evidence in the record indicating that Aucutt had repeatedly
demonstrated a hostile attitude towards park patrons.


       Similarly,      the   district      court     properly      disregarded    the
statements allegedly made by Robertson and Hendricks, in light of
the principles set forth in Beshears v. Asbill, 930 F.2d 1348, 1354
(8th Cir. 1991) (Beshears).          In Beshears, we distinguished between
“[c]omments which demonstrate a ‘discriminatory animus in the
decisional    process’”      from    “‘stray    remarks      in    the   workplace,’
‘statements by nondecisionmakers,’ or ‘statements by decisionmakers
unrelated     to   the    decisional    process.’”           Id.    (quoting     Price
Waterhouse v. Hopkins, 490 U.S. 228, 277 (1989) (O’Connor, J.,
concurring)); Radabaugh v. Zip Feed Mills, Inc., 997 F.2d 444, 449
(8th   Cir.    1993)     (Radabaugh)       (documents     authored       by    company
president emphasizing young age of managers as one of company’s
strengths constituted evidence of age-based discriminatory animus).
In the present case, the alleged remarks of Robertson and Hendricks
were made fourteen months before Aucutt’s termination, and neither
Robertson nor Hendricks was involved in the decision to terminate
Aucutt in October 1992.        Moreover, these statements do not evince
any discriminatory animus with respect to age.                Thus, even if made,
these statements constitute “stray remarks in the workplace [or]
statements    by    nondecisionmakers”         and    were   therefore        properly
disregarded by the district court.            Beshears, 930 F.2d at 1354.           We
therefore hold that the district court properly applied the summary
judgment standard in the present case.


                                        -6-
        2.       Merits of ADEA Claim


        Aucutt      next      contends      that        the   district     court   erred   in
determining that he had failed to present a prima facie case of age
discrimination in violation of the ADEA2 or, alternatively, that he
had failed to show that the legitimate reason for his discharge
articulated by Six Flags was a pretext for age discrimination.                             See
slip op. at 12-13.            We disagree.


        The burden-shifting framework set forth in McDonnell Douglas
Corp.       v.   Green,      411 U.S. 792,        802-04   (1973),    for    Title   VII
discrimination cases also governs age discrimination claims under
the ADEA.         Holley v. Sanyo Mfg., Inc., 771 F.2d 1161, 1164 (8th
Cir. 1984) (Holley).                The plaintiff must first establish a prima
facie case of age discrimination.                        In order to establish a prima
facie case, an age-discrimination plaintiff such as Aucutt, who was
dismissed pursuant to a RIF, must show that: (1) he or she was at
least 40 years old at the time of discharge; (2) he or she
satisfied the applicable job qualifications; (3) he or she was
discharged; and (4) “provide some additional showing that age was
a factor in the termination.”                Nitschke v. McDonnell Douglas Corp.,
68 F.3d 249, 251 (8th Cir. 1995) (Nitschke) (quoting Holley, 771
F.2d at 1165).            If the plaintiff establishes a prima facie case,
the   employer         has    the    burden       of     producing     evidence    that    the
plaintiff        was   discharged          “for    a     legitimate,     nondiscriminatory
reason.”         St. Mary’s Honor Center v. Hicks, 113 S. Ct. 2742, 2747
(1993) (quoting Texas Dep’t of Community Affairs v. Burdine, 450



        2
      The ADEA provides, inter alia, that “[i]t shall be unlawful
for an employer . . . to fail or refuse to hire or to discharge any
individual with respect to his compensation, terms, conditions, or
privileges of employment, because of such individual’s age. . . .”
29 U.S.C. § 623(1).

                                                  -7-
U.S. 248, 254 (1981)).   The burden then shifts to the plaintiff to
prove that the reason articulated by the employer was a pretext for




                                -8-
age-based discrimination.                Nitschke, 68 F.3d at 251; Hutson v.
McDonnell Douglas Corp., 63 F.3d 771, 777 (8th Cir. 1995).


     We will assume for purposes of this appeal that Aucutt has
established      a    prima    facie      case       of    age   discrimination.            Even
granting him this assumption, the district court properly entered
summary judgment in favor of Six Flags on the issue of pretext.
Six Flags submits that it discharged Aucutt pursuant to a RIF
caused by a decline in business in the 1992 season.                            According to
Chilovich, the Manager of Security at the Six Flags in Eureka,
Aucutt was selected for termination because of his failure to
correct his negative work attitude after repeated admonitions,
including    a       corrective     counseling            session    in   February      1992.
Chilovich Aff. ¶ 12.          Noting that Aucutt had conducted unauthorized
searches of patrons’ cars in the parking lot, had made park guests
perform   “push-ups”          on   at    least       one    occasion,      and   had    often
criticized Six Flags’ procedures, Chilovich stated that he had
recommended Aucutt for termination, and the General Manager had
agreed,   because        Aucutt’s        behavior         was    inconsistent        with   the
company’s public relations and safety policies.                            Chilovich Aff.
¶¶ 7, 12.


     Because Six Flags presented a legitimate, nondiscriminatory
reason for Aucutt’s termination, the burden shifted to Aucutt to
demonstrate the existence of a factual issue as to whether this
explanation was a pretext for age-based discrimination.                              Although
Aucutt questions Chilovich’s personal knowledge of the “push up”
incident,3    he      does    not       deny    having       engaged      in   any    of    the
“militaristic” conduct described by Chilovich. Rather, he merely
alleges pretext on the basis that Six Flags retained two younger
security officers who had inferior job performance evaluations. Yet

     3
      This argument is considered separately below.

                                               -9-
we note that these officers were only ranked below Aucutt in one
category; nor did they demonstrate the negative work attitude for




                              -10-
which Aucutt had often been admonished.              More importantly, however,
Aucutt has not presented any evidence that Six Flags harbored age-
based discriminatory animus.            This court may not second-guess an
employer’s personnel decisions, unless such decisions are based
upon unlawful discrimination.               See Walker v. AT & T Technologies,
995 F.2d 846, 850 (8th Cir. 1993).             Upon careful de novo review, we
hold that the district court correctly determined that Aucutt has
not presented sufficient evidence to create a genuine issue of
material fact that Six Flags’ articulated reason for his discharge
was a pretext for age-based discrimination.


     3.      The Chilovich Affidavit


     Aucutt contends that the district court erred in crediting the
reasons for his termination given by Chilovich in his affidavit.
Noting    that    Fed.     R.   Civ.   P.    56(e)   requires    that    affidavits
supporting       motions    for   summary      judgment   be    made    on   personal
knowledge, Aucutt argues that Chilovich’s affidavit does not meet
this requirement because Chilovich lacked personal knowledge of the
“push-up” incident described in his affidavit.                 Chilovich made the
following statement in paragraph eight of his affidavit:


             It came to my attention that while
             patrolling the parking lot, Michael
             Aucutt encountered four young guests in
             military uniforms. It also came to my
             attention that after concluding that
             they had violated a rule, he informed
             them that he was a former Army Sergeant,
             he had the authority to discipline them
             as their military superior, and then
             commenced giving orders to perform
             calisthenic   “push-ups”,   (which   the
             guests then did), in the Six Flags
             parking lot.




                                        -11-
Chilovich Aff. ¶ 8.   Chilovich recounted the “push-up” incident as
one of several examples of Aucutt’s failure to improve his hostile
demeanor towards park patrons, which was the primary reason why he
was selected for layoff in the October 1992 RIF.   Aucutt contends




                                -12-
that because Chilovich did not personally observe the “push-up”
incident described in the affidavit, the district court improperly
considered the affidavit in deciding to grant summary judgment in
favor of Six Flags.


     Six Flags responds that Chilovich’s affidavit comports with
Fed. R. Civ. P. 56(e), because it was based on Chilovich’s personal
knowledge of the reasons for the decision to lay off Aucutt.                 We
agree.    Fed. R. Civ. P. 56(e) requires that affidavits supporting
or opposing a motion for summary judgment “shall be made on
personal    knowledge,    shall   set   forth   such   facts    as   would    be
admissible in evidence, and shall show affirmatively that the
affiant is competent to testify to the matters stated therein.”
Fed. R. Civ. P. 56(e).     In evaluating evidence related to possible
summary judgment, a court may not consider affidavits that do not
satisfy the requirements of Fed. R. Civ. P. 56(e).             See El Deeb v.
University of Minnesota, 60 F.3d 423, 428-29 (8th Cir. 1995);
Cummings v. Roberts, 628 F.2d 1065, 1068 (8th Cir. 1980).                    The
district court in the present case properly considered Chilovich’s
affidavit, because it was based on Chilovich’s personal knowledge
of the reasons underlying the challenged employment decision.                As
the Manager of the Security Department, Chilovich was directed to
select two sergeants and one officer to be laid off as part of the
October 1992 RIF.      He evaluated the personnel file and performance
of each employee under his supervision and decided to lay off
Aucutt.     In   his   affidavit,   Chilovich    indicated      that   he    had
repeatedly admonished Aucutt to improve his demeanor towards park
guests while performing his security duties, yet Aucutt had failed
to do so.    For example, Chilovich stated, “Even after I reminded
Aucutt several times not to conduct vehicle searches, I still found
him in the parking lot searching vehicles.”            Chilovich Aff. ¶ 7.
He further stated that he chose Aucutt for termination because
Aucutt had “continued to demonstrate a negative attitude and an

                                    -13-
unwillingness    to   cooperate   with    Six   Flags’   policies   and
goals. . . .”   Chilovich Aff. ¶ 12.     Thus, Chilovich had firsthand




                                  -14-
knowledge of the reasons why Aucutt was selected for discharge.
Fed. R. Civ. P. 56(e) does not require Chilovich to have witnessed
every incident supporting the termination decision, so long as he
had personal knowledge that the decision was for reasons unrelated
to age-based discrimination.               Cf. Gill v. Reorganized School Dist.,
32 F.3d 376,    379   (8th   Cir.   1994)    (school   superintendent    who
discharged plaintiff teacher after receiving report that student
had    accused          plaintiff     of   making    racially   derogatory     remarks
satisfactorily            rebutted     plaintiff’s     prima    facie   case   with   a
legitimate reason for plaintiff’s discharge; superintendent need
not have observed incident in question, because crucial issue was
“whether [the reported incident] was the real reason for [Gill’s]
termination and not a pretext for [race] discrimination”).


       In light of the foregoing, we hold that the district court did
not err in considering Chilovich’s affidavit in support of Six
Flags’s motion for summary judgment.                    We further hold that the
district court properly entered summary judgment in favor of Six
Flags on Aucutt’s ADEA claim.


       C.         ADA Claim


       Finally, Aucutt challenges the district court’s granting
summary judgment in favor of Six Flags on his ADA claim.4                          The
district court concluded that Aucutt had not established a prima
facie case of disability discrimination, because he had failed to
show that he suffered from a “disability” within the meaning of the


             4
         The ADA prohibits discrimination “against a qualified
individual with a disability because of the disability of such
individual in regard to job application procedures, the hiring,
advancement, or discharge of employees, employee compensation, job
training, and other terms, conditions, and privileges of
employment.” 42 U.S.C. § 12112(a).

                                             -15-
ADA.   Slip op. at 19.   A plaintiff may use the McDonnell Douglas
Corp. v. Green burden-shifting framework described above to prove




                               -16-
a claim of intentional disability discrimination.                             See Price v. S-B
Power Tool, 75 F.3d 362, 364-65 (8th Cir. 1996), petition for cert.
filed, 64 U.S.L.W. 3765 (U.S. Apr. 29, 1996) (No. 95-1782).                                       To
establish a prima facie case under the ADA, a plaintiff must show
that: (1) he or she is a “disabled” person within the meaning of
the ADA; (2) he or she is qualified to perform the essential
functions    of     the        job     (either          with       or      without    reasonable
accommodation);      and        (3)    he     or        she    has      suffered      an   adverse
employment action under circumstances from which an inference of
unlawful    discrimination            arises.             See      id.     (citing     Benson     v.
Northwest Airlines, Inc., 62 F.3d 1108, 1112 (8th Cir. 1995)).                                    In
order to establish a prima facie case in a RIF situation, the
plaintiff    must    also       show        that    his       or     her    disability      was    a
determining factor in his or her termination.                                  See Johnson v.
Minnesota Historical Soc’y, 931 F.2d 1239, 1243 (8th Cir. 1991).


        The ADA defines a “disability” as “(A) a physical or mental
impairment that substantially limits one or more of the major life
activities of such individual; (B) a record of such impairment; or
being regarded as having such an impairment.”                               42 U.S.C.
§ 12102(2)(A)-(C).             It is undisputed that Aucutt suffers from
angina, high blood pressure, and coronary artery disease.                                       The
district court held that Aucutt was not “disabled” within the
meaning of the ADA, because he had presented no evidence suggesting
that his medical problems “substantially limit[ed]” one or more of
his “major life activities.”                Slip op. at 19.                Emphasizing that he
could not complete the “streams course” without experiencing severe
pain,     Aucutt    argues           that    his        medical          problems     constitute
“disabilit[ies]”          as     defined           in     42       U.S.C.     §      12102(2)(A).
Alternatively, he contends that because Six Flags was aware of his
medical problems, his difficulty performing the streams course, and
his requests for an air-conditioned vehicle, he was “regarded” as


                                              -17-
having an impairment which substantially limited one or more of his
major life activities.   42 U.S.C. § 12102(2)(C).   We think Aucutt’s
arguments are without merit.




                                -18-
        Because    the       ADA    does          not     define    the    term    “major          life
activities,” we are guided by the definition provided in 29 C.F.R.
§   1630.2,     the    Equal       Employment             Opportunity      Commission            (EEOC)
regulations issued to implement Title I of the ADA.                               See 42 U.S.C.
§ 12116 (requiring EEOC to issue regulations implementing ADA). As
defined    in     29    C.F.R.          §     1630.2(i),        the     phrase     “major          life
activities” means “functions such as caring for oneself, performing
manual    tasks,       walking,          seeing,          hearing,      speaking,       breathing
learning, and working.”                 29 C.F.R. § 1630.2(i).                  The regulations
further    provide       that       “[t]he            inability    to     perform       a    single,
particular job does not constitute a substantial limitation in the
major life activity of working.”                           29 C.F.R. § 1630.2(j)(3)(i).
Rather,    a    person       claiming             a    disability       must    show        that    the
impairment “significantly restrict[s] [his or her] ability to
perform either a class of jobs or a broad range of jobs in various
classes    as     compared         to       the       average   person     having       comparable
training, skills and abilities.”                        Id; see also Bolton v. Scrivner,
Inc., 36 F.3d 939, 942-44 (10th Cir. 1994) (Bolton) (work-related
injury    preventing         employee             from    performing      his     job       as   order
selector in grocery warehouse was not substantial limitation in
major life activity of working, as required for unlawful discharge
claim under ADA, absent evidence showing restriction in ability to
perform class of jobs or broad range of jobs in various classes),
cert.    denied,       115    S.        Ct.       1104    (1995).         Finally,       the       EEOC
regulations state that the following factors should be considered
in determining whether an individual is substantially limited in a
major life activity: (i) the nature and severity of the impairment,
(ii) its duration or expected duration, and (iii) its actual or
expected long-term impact.                    29 C.F.R. § 1630.2(j)(2).


        Aucutt has not presented any evidence indicating that his
angina, high blood pressure, and coronary artery disease place a
significant restriction on his ability to perform any of the basic

                                                   -19-
functions enumerated in 29 C.F.R. § 1630.2(i).    His difficulty
completing the “streams course” hardly constitutes the requisite




                              -20-
showing    that    his   medical     condition      substantially        limited     his
overall employment opportunities.             See Bolton, 36 F.3d at 943.             We
note, for example, that a 25-pound lifting restriction was the only
medical    limitation      placed    upon     Aucutt’s      activities      after    his
hospitalization in July 1991.               Nor has Aucutt attempted to show
that his angina, high blood pressure, and coronary artery disease
pose a significant restriction on his ability to carry out other
major     life    activities,       such     as    walking,      seeing,    speaking,
breathing, or learning.         See 29 C.F.R. § 1630.2(i).                  In short,
Aucutt has failed to present sufficient evidence to establish that
the nature, duration, and long-term impact of his medical problems
caused him to be substantially limited in a major life activity.
Therefore, we hold that he is not “disabled” within the meaning of
42 U.S.C. § 12102(2)(A).


        Also without merit is Aucutt’s claim that he is disabled under
42 U.S.C. § 12102(2)(C) because Six Flags regarded him as having an
impairment which substantially limited one or more of his major
life activities.         In support of this argument, Aucutt notes that
Six Flags was aware of his medical problems, his inability to
perform    the     “streams   course,”       and    his    requests   for    an     air-
conditioned vehicle during the summer months.                    The mere fact that
Six Flags had such knowledge, however, does not show that Six Flags
regarded Aucutt as having a disabling impairment.                        We are again
guided    by     the   applicable    EEOC     regulations,       which     provide   as
follows:


               (l) Is regarded         as     having      such   an
               impairment means:

                    (1) Has a physical or mental
               impairment that does not substantially
               limit major life activities but is
               treated   by  a   covered   entity  as
               constituting such limitation;

                                           -21-
     (2) Has a physical or      mental
impairment that substantially   limits
major life




                  -22-
             activities only as a result of the
             attitudes   of  others toward such
             impairment; or

                   (3) Has    none of the impairments
             defined . . .   [above] but is treated by
             a   covered      entity   as   having   a
             substantially   limiting impairment.

29 C.F.R. § 1630.2(l)(1)-(3).         Aucutt has not brought forth any
evidence suggesting that Six Flags perceived or treated him as
having a substantially limiting impairment.       In the absence of such
evidence, the fact that Six Flags was aware of his medical problems
is insufficient to establish that Six Flags “regarded” him as
disabled under 42 U.S.C. § 12102(2).          Thus, we hold that Aucutt
failed to make a prima facie case of disability discrimination.


                             III.   Conclusion


     After    carefully   reviewing    the   record,   we   hold   that   the
district court did not err in granting summary judgment in favor of
Six Flags on Aucutt’s ADEA and ADA claims.              Accordingly, the
judgment of the district court is affirmed.


     A true copy.

             Attest:

                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -23-